Citation Nr: 1002847	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-41 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's Son


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The August 2003 rating 
decision determined that service connection for hearing loss 
and tinnitus was not warranted.  In December 2006, the RO 
denied entitlement to service connection for hypertension and 
pulmonary disease.

In June 2007, the Veteran's son appeared on his father's 
behalf at a hearing at the RO before a Decision Review 
Officer.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.








FINDINGS OF FACT

1.  Hypertension was not incurred in service, nor may it 
presumed to have been so incurred.

2.  Pulmonary disease was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for pulmonary disease are not met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims of entitlement to service connection 
for hypertension and pulmonary disease on appeal through VCAA 
notice correspondence dated in September 2006, prior to the 
adjudication of the claims.  Additionally, the October 2007 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for entitlement to service connection.  The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Furthermore, a 
February 2007 letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial VCAA notice correspondence dated 
in September 2006 preceded issuance of the December 2006 
rating decision on appeal, and thus met the standard for 
timely notice.  

With regards to the duty to assist, the Veteran's service 
treatment records (STRs) are not currently on file, despite 
attempts by the RO to obtain this evidence.  It appears that 
the missing STRs were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC), a military records 
repository, and that attempts to reconstruct these records 
have been unsuccessful.  An August 2003 RO formal memorandum 
to the claims file indicates the unavailability of the 
Veteran's STRS.  When, as here, the STRs cannot be located, 
through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Board has considered the Veteran's contention that a VA 
medical examination would assist in resolving the issues of 
entitlement to service connection for hypertension and 
pulmonary disease presently for consideration.  Under 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a 
duty to provide a medical examination in a service connection 
claim when: (1) there is competent evidence of a current 
disability, or persistent or recurrent symptoms of 
disability; (2) evidence establishing that a precipitating 
event, injury, or disease occurred in service; (3) and 
evidence establishing that the disability or symptoms may be 
associated with the claimant's service; and (4) there is 
insufficient medical evidence to make a decision on the 
claim.  Here, there is sufficient indication of the current 
disabilities claimed, the first criterion stated, with the 
absence of claimed hypertension and pulmonary disease.  For 
reasons specified below, however, on those claims for which a 
current disability is shown, there is no indication of 
precipitating in-service injury, or otherwise an association 
to service to merit further inquiry by way of obtaining a VA 
medical examination and opinion.

In support of his claims, the Veteran has provided copies of 
medical records from private treatment providers and several 
personal statements.  His son has testified during a June 
2007 DRO hearing.  The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims for service connection for 
hypertension and pulmonary disease on the merits.

Analyses of the Claims

The Veteran seeks service connection for hypertension and 
pulmonary disease.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and that the appeal will be denied.

Service connection may be granted for any current disability 
that is the result of a disease or injury incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2009); 38 C.F.R.§ 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as cardiovascular-renal disease 
(including hypertension), will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service to support a 
finding of service connection on a direct basis, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Hypertension

The Veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.

In light of the absence the Veteran's service treatment 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
The unavailability of the Veteran's service treatment records 
does not free the Veteran from the requirement that he 
provide evidence that he currently has a disability that is 
causally related to service.  The presumed loss or 
destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).

A VA treatment note dated in January 1984, indicates that the 
Veteran was diagnosed as having hypertension in 1977 by a 
family doctor.  A May 1987 VA treatment note, however, 
indicated that the Veteran was diagnosed as having 
hypertension in 1957.  Upon VA examination in March 2003, the 
Veteran reported a 25 year history of hypertension.  Although 
the record is inconsistent as to the inception of the 
Veteran's hypertension, there is no medical evidence that the 
Veteran was diagnosed as having hypertension prior to 1957,  
which is more than ten years after his discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(a lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim).

Further, the medical evidence of record does not demonstrate 
that the Veteran's current hypertension is attributable in 
anyway to service.  A VA treatment note dated in August 1989, 
documented that the Veteran was experiencing complications of 
abdominal obesity, which included hypertension, borderline 
glucose intolerance, statis edema, and coronary artery 
disease.  The examiner further noted that the aforementioned 
complications were all known complications of abdominal 
obesity.  Additionally, a March 2001 VA endocrinology report 
documented a very strong family history of high blood 
pressure.  The VA endocrinologist opined that after extensive 
evaluation, aside from the family and personal history, there 
was no apparent secondary cause for the Veteran's 
hypertension.  

While there is a present diagnosis of hypertension of record, 
there is no evidence of hypertension in service, or for a 
number of years thereafter, and no nexus evidence of a 
current disability due to service.  See 38 C.F.R. §§ 3.307, 
3.309(a).  The current treatment records do not state any 
plausible basis upon which to relate hypertension with an 
instance of service through offering any opinion on etiology, 
to show a nexus to service.  In summary, there is no 
competent evidence to indicate hypertension has any 
connection to the Veteran's service, and under the 
circumstances there is no evidentiary basis to support the 
claim.

Although written statements from the Veteran have been 
considered, and lay persons are competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the Veteran cannot provide competent medical evidence of a 
linkage between any claimed current disorder and military 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim for 
service connection for hypertension, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pulmonary Disease

The Veteran seeks service connection for pulmonary disease.  
The record reveals diagnoses of and treatment for asthma and 
chronic obstructive pulmonary disease.   Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Although the Veteran has been 
diagnosed with several pulmonary and respiratory disorders, 
the specific basis for the denial of service connection for a 
pulmonary disorder in the instant case is that the 
preponderance of the evidence is against a finding of an in-
service respiratory event, injury, or disease.

Firstly, that the Veteran's service treatment records are 
presumed to have been destroyed creates no presumption either 
for or against the claim.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  Instead, the Board must examine and evaluate the 
evidence of record, based upon an evaluation of its probative 
value, with a heightened obligation to consider the benefit 
of the doubt.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999); Dixon, supra.; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.).

Second, the Veteran has not specified any in-service event or 
injury.  The Veteran merely alleges that his current 
pulmonary disease is attributable to his period of service.  
While the Veteran is competent to report matters which a 
layperson may perceive, his account is not credible when 
evaluated in light of the totality of the record.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that 
"[o]nce evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.")  
Competent lay evidence is evidence provided by a person who 
has personal knowledge of facts or circumstances and conveys 
such matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
Lay evidence is acceptable to prove symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by lay persons.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  

The Veteran's statements as to his respiratory symptoms are 
competent lay evidence.  However, the salient factor is that 
the Veteran's account is not competent medical evidence to 
support a finding that the disorder was the result of 
military service.  

There is no documentary support for the Veteran's account 
that his current pulmonary disease began during or is 
attributable to service.  In March 1987, the Veteran 
experienced a probable chronic obstructive pulmonary disease 
exacerbation.  At that time, it was noted that the Veteran 
had a four month history of chronic obstructive pulmonary 
disease, which appeared to have been incited by his exposure 
to cleaning fluids in his position as janitorial custodian.  
The VA treatment provider noted that the Veteran had a 
personal history of asthma as well as a family history of 
asthma.  The Veteran had no significant smoking history; he 
had quit smoking approximately 30 years ago.  Upon VA 
examination dated in March 2003, the Veteran reported a 40 
year history of asthma.  At that time, there was no evidence 
of any acute pulmonary disease.  Accordingly, these 
statements by the Veteran are construed to mean that the 
Veteran began having pulmonary problems in the 1960's, more 
than 10 years after his discharge from service.  

Because the Veteran's statements made to medical 
professionals in 1987 and 2003 are akin to those rendered 
during the course of medical diagnosis and treatment, they 
are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care)

The Board finds the preponderance of the evidence is against 
the claim of service connection for pulmonary disease.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for hypertension is denied.

Service connection for pulmonary disease is denied.






REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  He attributes his current hearing loss and 
tinnitus to in-service noise exposure.  He alleges that his 
hearing loss diminished during service and has progressively 
worsened since discharge.  The Veteran also alleges that he 
currently experiences tinnitus that began during service.

The Board has determined that a VA examination is necessary 
to determine the  etiology of claimed hearing loss and 
tinnitus disorders.

The May 2003 report of a VA audiological consultation 
establishes audiometric test results consistent with the 
regulatory definition for what constitutes a hearing loss 
disability.  38 C.F.R. § 3.385 (2009).  Upon VA examination, 
the Veteran reported in-service noise exposure that included 
bomb explosions and gun fire without ear protection.  At that 
time, the Veteran had never worn a hearing aid.  The Veteran 
also submitted that he experienced bilateral tinnitus, but 
very rarely.  He denied any history of significant ear 
infections.  

In support of the claim, the Veteran submitted a statement 
from W.G., Jr., E.M.T. dated in May 2006, which indicated 
that the Veteran was experiencing a significant loss of 
hearing attributable to noise exposure from bombing raids 
while stationed overseas.  Further, in April 2006, a VA staff 
physician submitted that the Veteran had bilateral hearing 
deficits attributable to military noise exposure.  The VA 
treatment provider also noted that the Veteran was without 
significant post-service occupational exposure.  

An examination should therefore be scheduled to evaluate 
whether present hearing loss and tinnitus has a causal 
connection to the Veteran's service.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA audiological examination 
pertaining to bilateral hearing loss and 
tinnitus, to determine whether these 
claimed disabilities were incurred during 
service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examination.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

c.	In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The VA examiner should indicate 
whether the Veteran's current bilateral 
hearing loss and tinnitus are causally 
related to his alleged noise exposure 
during service based on proximity to 
weapons fire.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

2.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law.  Then 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiners for corrective 
action.   See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).   If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


